El Juez Asociado Señob
Aldeey, emitió la opinión del tribunal.
Alfonso Beyes (a) Meco fué denunciado en una corte municipal por haber acometido y agredido con un revólver a Camilo Lugo Texidor produciéndole una herida de bala en el abdomen. Al conocer la Corte de Distrito de Guayama de esa denuncia en grado de apelación lo declaró culpable de dicho delito de acometimiento y agresión grave y le impuso la pena de $50 de multa o un día de cárcel por cada dólar que dejare de satisfacer. De esa sentencia apeló el denun-ciado, alegando como único motivo para que la revoquemos *143que es contraria a la prueba y al derecho aplicable. La ar-gumentación de ese motivo de error la funda en que la evi-dencia demuestra que el apelante hirió a Camilo Lugo en le-gítima defensa.
La prueba de ambas partes está conteste en que en la noche a que se refiere la denuncia entró Camilo Lugo en es-tado de embriaguez en un cafetín del apelante pidiéndole que le diera un cigarrillo y ron; y en que al contestarle Meco que lo que él tenía era para la venta, Lugo pronunció pala-bras injuriosas contra Meco y lo invitó a que saliera a la calle, lo que hizo el apelante y también un hijo suyo llamado Mequito, quien peleó con Lugo, y que entonces Meco entró en la tienda y cogió un revólver con el cual hizo dos disparos a Lugo causándole una herida con uno de ellos en el abdomen. Domitila Ocasio y Andrés Porrata son testigos del fiscal. La primera declaró que hubo pedradas; el segundo dijo que se escondió detrás de una puerta del cafetín porque presintió que iba a haber pedradas: que oyó pedradas y que al tiempo de “abonanzarse” las piedras oyó dos disparos. Los testigos de la defensa manifestaron que después de la pelea de Mequito con Lugo, cuando el padre de aquél entró en el cafetín, Lugo le tiró varias pedradas dándole en un brazo y en una pierna, después de lo cual fué que Meco disparó los dos tiros. Meco fué reconocido al día siguiente por un cirujano menor quien encontró que tenía un golpe en una pierna y otro en un brazo, causados por cuerpo contundente.
En este caso no existe prueba contradictoria cuyo con-flicto haya tenido que resolver la corte inferior, pues el hecho declarado por los testigos de la defensa respecto a las pe-dradas no fué contradicho por los testigos del fiscal, ya que ninguno de ellos negó que tal cosa sucediera. Más bien re-sulta ser cierto, pues dos de los testigos de la acusación dijeron que hubo pedradas. Por consiguiente, hay que estimar como probado que después de la pelea de Mequito con Lugo éste tiró piedras para adentro de la tienda, dándole a Meco, quien entonces disparó su revólver contra Lugo, y lo hirió.
*144No creemos que los hechos ocurridos sean suficientes para justificar al apelante en haber hecho uso de su revólver contra un borracho que tiraba piedras para la tienda de aquél. El ataque del apelante no estuvo proporcionado al de Lugo, tanto más cuanto que Meco aceptó la invitación de Lugo para pelear, en cuyo acto lo substituyó su hijo, siendo entonces que entró en la tienda a coger su revólver del que hizo uso después de dicha pelea y cuando terminada ésta tiró Lugo las pedradas. Los casos de El Pueblo v. Campán, 34 D.P.R. 107, y El Pueblo v. Chico, 45 D.P.R. 500, que el apelante cita en apoyo de su contención son distintos al presente, pues en el primero de ellos Campán hizo todo lo posible para no acometer a Torres y sólo hizo uso de su revólver después que Torres le dió una bofetada al tiempo que otra persona quería darle con una silla. En el segundo caso fué Chico agredido por un puñetazo que Ortiz le dió en un ojo, des-pués de lo cual trató de pasar detrás del mostrador al sitio en que estaba Chico, entre el mostrador y un aparador, en cuyo momento fué que disparó su revólver.

La sentencia apelada debe ser confirmada.